Title: To Benjamin Franklin from Yves-Joseph de Kerguelen de Trémarec, 15 September 1778
From: Kerguelen de Trémarec, Yves-Joseph de
To: Franklin, Benjamin


Monsieur
Saumur 15. 7bre. 1778.
J’ai appris que vous faites construire en hollande deux frégates tres fortes; je serois au comble du bonheur si j’avais L’honneur de commander un pareil batiment. On peut avec une frégate de ce genre se rendre maitre d’un vaisseau de Ligne surtout Lorsque la mer est grosse.
Si vous avez la bonté, Monsieur, de m’en confier une, j’ose vous assurer que je me conduirai de maniere a mériter votre estime, celle du Congréz, et de toute l’europe.
J’ai 43 ans, depuis l’age de 15 ans j’apprend le metier de la mer. J’ai commandé pendant 14 ans consécutifs dans toutes les mers. Etant capitaine des vaisseaux du roi la jalousie m’a fait eprouver des malheurs affreux. Il n’y a rien que je ne fasse pour les faire oublier et pour me venger de mes ennemis par des actions brillantes.
Je vous prie, Monsieur, de m’accorder le commandement d’une de vos frégates. Je vous en aurai une obligation infinie, et j’executerai vos ordres de la maniere la plus exacte et la plus glorieuse. Je suis avec respect Monsieur Votre tres humble et tres obeissant Serviteur
Kerguelen

P.S. Si vous m’accordez, Monsieur, la faveur que je vous demande, je me rendrai sur le champ en hollande. Parcequil ÿ a boucoup de choses de détail a perfectioner dans la disposition d’un batiment pour le combat.

 
Endorsed: Capt. Kergueler Marine Offr.
